DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Application filed July 25, 2018.  Claims 1-16 and 21-24 are pending in this case.  Claims 21-24 are newly added.  Claims 17-20 are currently canceled, pursuant to a Requirement for Restriction issued October 6, 2020.  Claims 1 and 12 are currently amended.
Election/Restrictions
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2020.
Priority
This application is a continuation of, and claims the benefit of priority under 35 USC § 120 to, U.S. Patent Application Number 13/554,214, filed on July 20, 2012, which in turn claims the benefit of priority under 35 USC § 119(e) to U.S. Provisional Patent Application Number 61/509,939, filed on July 20, 2011.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a device, claim 9 is directed to a method, and claim 20 is directed to a nontransitory computer-readable medium. Therefore, the claims fall within the four statutory categories of invention.
The claims recite verifying a transaction.
Specifically, the claims authenticating a device with respect to multiple providers, placing a request for a product, searching for the product, accessing and receiving the product, and displaying or rendering the said product which is an abstract idea. The claims recite a commercial transaction which is grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve verifying a transaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the computing system, interface and playback device, merely implement the abstract idea. The use of a computing system, interface and playback device as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using servers to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying transactions. As discussed above, taking the claim elements separately, the computing system, interface and playback device perform the steps or functions of authenticating a device with respect to multiple providers, placing a request for a product, searching for the product, accessing and receiving the product, and displaying or rendering the said product. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of keeping records of transactions.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 2-8, 10-16, and 21-24 further describe the abstract idea of verifying transactions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-11, 13-16 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al (US 2010/0241849) in view of Moeller et al (WO-2011131220-A1).
Regarding claims 1, 9, and 21 –
Bradley discloses a controller device of an audio playback system (150,341) the controller device comprising:
a network interface configured to communicatively couple the controller device to (i) at least one playback device of the audio playback system and (ii) a plurality of music service computing systems located remote from the controller device, wherein each music service computing system corresponds to a respective music service;
an input interface; (par 129, 219)
at least one processor; (par 228)
a non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by the at least one processor, cause the controller device to:

based on the first input: 
access, via the network interface, the first music service computing system to perform a first search in accordance with the search request; (par 17, 83-94, 129-135, 150) and 
access, via the network interface, the second music service computing system to perform a second search in accordance with the search request; (par 17, 83-94, 129-135, 150)
based on the first and second searches, output a plurality of indications of music content, wherein each given indication of music content corresponds to music content provided by either the first music service computing system or the second music service computing system; (par 17, 83-94, 129-135, 150)
receive, via the input interface, a second input indicative of a selected indication of music content of the plurality of indications of music content, wherein the selected indication of music content corresponds to a selected music content provided by the first music service computing system; (par 17, 83-94, 129-135, 150) and 
based on the second input, cause the at least one playback device to playback the selected music content from the first music service computing system via a music identifier corresponding to the selected music content. (par 414-417, 17, 83-94, 129-135, 150)
Bradley does not specifically disclose authenticate the audio playback system with a first music service computing system; authenticate the audio playback system with second music service computing system.
However Bradley does teach and audio playback system and music provider.  (par 17, 83-94, 129-135, 150).
Moeller discloses authenticate the system with a first service computing system; (pg 8 ln 25-pg 9 ln 5)
authenticate the system with second service computing system. (pg 8 ln 25-pg 9 ln 5) 
It would be obvious to one of ordinary skill in the art to combine Bradley and Moeller in order to obtain greater user convenience while preserving transaction security.
Regarding claims 2, 10, and 22 –
Moeller discloses that authenticating the system with the first service computing system comprises: 
obtaining, via the network interface, from the first service computing system a first access credential in response to a first session identifier request comprising account information related to the first service computing system; (pg 8 ln 25-pg 9 ln 5) and 
wherein authenticating the audio playback system with the second service computing system comprises: 
obtaining, via the network interface, from the second service computing system a second access credential in response to a second session identifier request comprising account information related to the second service computing system. (pg 8 ln 25-pg 9 ln 5)
Bradley does teach and audio playback system and music provider.  (par 17, 83-94, 129-135, 150).
Regarding claims 3, 11, and 23 –
Bradley discloses that the first access credential is a first token and the second access credential is a second token, and wherein (i) accessing the first music service computing system to perform the first search in accordance with the search request comprises: transmitting a first search request that comprises the first token, and (ii) accessing the second music service computing system to perform the 
Regarding claims 5 and 13 –
Bradley teaches that in response to authenticating the audio playback system with the first music service computing system, add the music service corresponding to the first music service computing system to the audio playback system, wherein adding the music service corresponding to the first music service computing system to the audio playback system comprises causing the audio playback system to store a first access credential for the first music service computing system. (par 136, 144, 189, 310).
Regarding claims 6 and 14 –
Bradley teaches in response to authenticating the audio playback system with the second music service computing system, add the music service corresponding to the second music service computing system to the audio playback system, wherein adding the music service corresponding to the second music service computing system to the audio playback system comprises causing the audio playback system to store a second access credential for the second music service computing system. (par 136, 144, 189, 310).
Regarding claims 7 and 15 –
Bradley teaches transmitting to the at least one playback device, via the network interface, a playback request comprising the music identifier. (par 274, 321)
Regarding claims 8 and 16 –
Bradley teaches causing, via the communication network, the at least one playback device to obtain from the first music service computing system the music identifier corresponding to the selected music content. (Par 274, 321)
Claims 4, 12, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al (US 2010/0241849) in view of Moeller et al (WO 2011/131220A1) and further in view of  Hammell et al (US 7,469,291).
Bradley in view of Moeller discloses as above.
Regarding claims 4, 12, and 24
Hammell discloses the first access credential is a first time-dependent token and the second access credential is a second time-dependent token. (claims 1, 14, 17))
It would be obvious to one of ordinary skill in the art to combine Bradley and Moeller with the time dependent tokens of Hammell, in order to increase transaction security.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cordery et al (US 6,073,125) discloses a token key distribution system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685